DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant remarks pages 5-8, filed 12/16/2020, with respect to the rejection(s) of claim(s) 1-20 under 103 have been fully considered but are not persuasive.  
With regards to applicant argument “In contrast, Applicant respectfully submits that none of the cited references maintain variation of delay equal to a preconfigured value of device group delay time synchronized between receivers of left and right channels of the binaural hearing assistance system, as recited; However, Franck '203 does not mention any ability to have delay synchronized, does not relate to a preconfigured value of device group time delay, and does not relate to binaural hearing assistance systems (so would not be combined with Jensen by one of skill in the art). Further, Jensen does not synchronize a group device time delay, nor does Jensen synchronize any delay” Examiner respectfully disagree with applicant. Franck disclose in para. 130-132, 170, and 171; FD filters designed for a specific fractional delay may be studied by using common methods of analyzing discrete systems. In this context, evaluation measures such as complex frequency response, amplitude response, phase response, phase delay, and group delay are employed. The ideal fractional-delay element has a constant amplitude response with an amplification 1, a linear phase as well as constant phase and group delays which correspond to the 
Furthermore, With regards to applicant argument “Jensen does not synchronize a group device time delay, nor does Jensen synchronize any delay”. Examiner respectfully disagree with applicant” Jensen disclose each hearing assistance devices comprises a multi-microphone noise reduction system, which are synchronized, so that they focus on the same point or area in space (the location of the target source). In an embodiment, the information communicated and shared between the two hearing assistance devices includes a direction and/or distance (or range) to a target signal source. In an embodiment of the proposed system, information from respective voice activity detectors (VAD), and gain values applied by respective single-channel noise reduction systems, are shared (exchanged) between the two hearing assistance devices for improved performance. Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Jensen’s binaural hearing assistance system scheme into Akester, Shiotani and Frank audio skew detection and correction algorithm scheme to configure or program the FD to perform the subject matter of the instant claim. The method can be implemented in a hearing aid device. The motivation of doing this is to provide an improved binaural hearing assistance system and signal processing (e.g. aiming at improved speech intelligibility) in a binaural hearing assistance system (see para. 12). 
Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is (see para. 12). 
Thus based on the foregoing, the examiner maintain previous rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-2, and 5 are rejected under U.S.C. 103 as being unpatentable over Applicant disclosed prior art Akester et al: "A new audio skew detection and correction algorithm" herein after Akester in view of Shiotani US 20150071281 herein after Shiotani and in further view of Franck US 20130243203 herein after Franck and in further view of Jensen et al. US 20150289065 herein after Jensen.
Regarding claim 1, Akester disclose a method for wireless communications, comprising: receiving a transmission of a packet using a wireless transceiver of an electronic device (section 1, first paragraph: Internet radio for wireless audio streaming implies to receive audio packets in an electronic device. Section 3, first paragraph: audio receiver), using a processor of the electronic device to read a first value of a system timer and storing the first value as an arrival time-stamp (section 2: the time-stamps from the external transmission entity are read as arrival time stamps using ETP time-stamps), decoding and processing the packet using the processor (section 3, first paragraph: audio decoder for mp3 audio stream), sending the processed packet to an output of the electronic device (section 2, first paragraph: audio output via audio card to a speaker using a DAC), when the processed packet is sent, reading a second value of the system timer (section 2: time-stamps for the DAC output are generated either by DMA block transfer interrupts on a sample block granularity or by PCI queries for each sample), adjusting the second value and storing the adjusted second value as a departure time-stamp (section 2: time-stamps for the DAC output are generated either by DMA block transfer interrupts on a sample block granularity or by PCI queries for each sample which implies storage of the time stamp values), and using the arrival time-stamp and the departure time-stamp to calculate an adjustment stimulus for a sample rate actuator of the electronic device, the sample rate actuator configured to maintain synchronization of sampling rate with an external packet rate (section 2, the time difference controls the sample rate conversion as to synchronize the input sample rate to the output sample rate). Akester discloses all the subject matter but fail to explicitly mention local system timer provides arrival time-stamps an adjustment of the second time stamp. However Shiotani from similar field of endeavor disclose local system timer provides arrival time-stamps an adjustment of the second time stamp (see abstract and para. 33, and 42, using timer 228 of the DMA transfer to adjusts its own count value (timer value) by comparing the input PCR value and transfers the adjusted count value to the synchronizing signal generator, embedding time information into a data packet). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Shiotani’s time stamp adjustment scheme into Akester audio skew detection and correction algorithm scheme. The method can be implemented in a hearing aid device. The motivation of doing this is to minimize packet dropout on the wireless communication network and absorb fluctuation of propagation time in wireless (see para.8). Akester and Shiotani discloses all the subject matter but fail to explicitly mention wherein adjusting the second value includes maintaining variation of delay equal to a preconfigured value of device group delay time. However Franck from similar field of endeavor disclose wherein adjusting the second value includes maintaining variation of delay equal to a preconfigured value of device group delay time (see para. 131, The ideal fractional-delay element has a constant amplitude response with an amplification 1, a linear phase as well as constant phase and group delays which correspond to the desired delay.  The corresponding measures may be evaluated for various values of d). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Franck’s group delay scheme into Akester and Shiotani audio skew detection and correction algorithm scheme. The method can be implemented in a hearing aid device. The motivation of doing this is to provide a time adjustment for the received transmission maintain the same delay for all the audio signals (see para. 32). Akester, Shiotani and Franck discloses all the subject matter but fail to explicitly mention a method for wireless communications for a binaural hearing assistance system, the method comprising, synchronized between receivers of left and right channels of the binaural hearing assistance system. However Jensen from similar field of endeavor disclose a method for wireless communications for a binaural hearing assistance system, the method comprising, synchronized between receivers of left and right channels of the binaural hearing assistance system (see para. 8 and 23, the binaural hearing assistance system is adapted  to synchronize the respective multi-channel beamformer filtering units of the left and right hearing assistance devices so that both beamformer filtering  units focus on the location in space of the target signal source). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Jensen’s binaural hearing assistance system scheme into Akester, Shiotani and Frank audio skew detection and correction algorithm scheme. The method can be implemented in a hearing aid device. The motivation of doing this is to provide an improved binaural hearing assistance system and signal processing (e.g. aiming at improved speech intelligibility) in a binaural hearing assistance system (see para. 12).
Regarding claim 2, Akester discloses all the subject matter but fail to explicitly mention wherein adjusting the second value includes using a multi-sample block direct memory access (DMA) transfer. However Shiotani from similar field of endeavor disclose wherein adjusting the second value includes using a multi-sample block direct memory access (DMA) transfer (see abstract and para. 33, using timer 228 of the DMA transfer to adjusts its own count value (timer value) by comparing the input PCR value and transfers the adjusted count value to the synchronizing signal generator 229). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Shiotani’s time stamp adjustment scheme into Akester audio skew detection and correction algorithm scheme. The method can be implemented in a hearing aid device. The motivation of doing this is to minimize packet dropout on the wireless communication network and absorb fluctuation of propagation time in wireless transmission (see para.8).
Regarding claim 5, Akester discloses all the subject matter but fail to explicitly mention further comprising synchronizing an audio stream in a relay device in (see abstract and para. 33, the interface circuit 226 reads the video signal and audio signal stored in the buffer memories 223 and 225 and generates output data synchronizing the video signal and audio signal based on the synchronizing signal). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Shiotani’s time stamp adjustment scheme into Akester audio skew detection and correction algorithm scheme. The method can be implemented in a hearing aid device. The motivation of doing this is to minimize packet dropout on the wireless communication network and absorb fluctuation of propagation time in wireless transmission (see para.8)

Claims 3, 4, and 11-13 are rejected under U.S.C. 103 as being unpatentable over Akester in view of Shiotani in view of Jensen and in further view of Franck et al. US 20100208905 herein after Franck.
Regarding claim 3, Akester, Shiotani, and Jensen discloses all the subject matter but fail to explicitly mention wherein adjusting the second value includes using a fractional delay sampling rate converter (FD SRC) as the sample rate actuator. However Franck from similar field of endeavor disclose wherein adjusting the second value includes using a fractional delay sampling rate converter (FD SRC) as the sample rate actuator (see para. 170, and 171, sampling rate converter and Fractional-delay algorithms for calculating Fractional-delay). Thus it would have been obvious to one 
Regarding claim 4, Akester, Shiotani, Franck and Jensen discloses all the subject matter but fail to explicitly mention comprising calculating two phase increment values for sink and source FD SRC instances. However Franck from similar field of endeavor disclose comprising calculating two phase increment values for sink and source FD SRC instances (see para. 170, and 171, sampling rate converter and Fractional-delay algorithms). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Franck’s sampling rate converter and Fractional-delay filter scheme into Akester, Shiotani, Franck and Jensen audio skew detection and correction algorithm scheme. The method can be implemented to achieve the predictable result of calculating two phase increment values for sink and source FD SRC instances. 
Regarding Claim 11, the rejection is the same as claim 1 and 3.
Regarding Claim 12, the rejection is the same as claim 3.
Regarding Claim 13, the rejection is the same as claim 4.
Regarding Claim 11, Akester discloses a method for bidirectional wireless communications, comprising: receiving a transmission of a packet using a wireless transceiver of an electronic device using a synchronous bidirectional communication protocol (section 1, first paragraph: Internet radio for wireless audio streaming implies to receive audio packets in an electronic device. Section 3, first paragraph: audio receiver). Akester discloses all the subject matter but fail to explicitly mention calculating an incoming fractional delay (FD) using a FD sampling rate converter (SRC), the FD SRC configured to synchronize sample rate of the device with an external packet rate. However Franck from similar field of endeavor disclose calculating an incoming fractional delay (FD) using a FD sampling rate converter (SRC), the FD SRC configured to synchronize sample rate of the device with an external packet rate (see para. 170, and 171, sampling rate converter and Fractional-delay algorithms for calculating Fractional-delay). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Franck’s sampling rate converter and Fractional-delay filter scheme into Akester, Shiotani and Franck audio skew detection and correction algorithm scheme. The method can be implemented to achieve the predictable result of adjusting timestamp value. Akester and Frank discloses all the subject matter but fail to explicitly mention including maintaining variation of delay equal to a preconfigured value of device group delay time. However Franck from similar field of endeavor disclose wherein including maintaining variation of delay equal to a preconfigured value of device group delay time (see para. 32, 33, abstract, fig. 3, a multiplier multiplies the delayed time error from delay unit with a TCL gain and provides a scaled time error (the scaled time error being the second value)), and using the incoming FD and a previously calculated current phase increment value of the FD SRC to calculate an outgoing FD, to provide an equal number of incoming and outgoing packets for the device (see para. 32, 33, abstract, fig. 3, time adjustment for the received transmission. For example, post processor may perform saturation and limit the time adjustment to be within a predetermined range of values. The time adjustment indicates whether the user terminal should advance or retard its transmit timing so that the transmission from the user terminal is received at the desired arrival time. The time adjustment may be given in predetermined units (e.g., eights of chips)). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Franck’s time synchronization scheme into Akester and Frank audio skew detection and correction algorithm scheme. The method can be implemented in a hearing aid device. The motivation of doing this is to provide a time adjustment for the received transmission maintain the same delay for all the audio signals (see para. 32). Akester, Shiotani and Franck discloses all the subject matter but fail to explicitly mention a method for wireless communications for a binaural hearing assistance system, the method comprising, synchronized between receivers of left and right channels of the binaural hearing assistance system. However Jensen from similar field of endeavor disclose a method for wireless communications for a binaural hearing assistance system, the method comprising, synchronized between receivers of left and right channels of the binaural hearing assistance system (see para. 8 and 23, the binaural hearing assistance system is adapted  to synchronize the respective multi-channel beamformer filtering units of the left and right hearing assistance devices so that both beamformer filtering  units focus on the location in space of the target signal source). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate (see para. 12).

Claims 6 is/are rejected under U.S.C. 103 as being unpatentable over Akester in view of Shiotani in view of Franck in view of Jensen and in further view of Applicant disclosed prior art Kleider et al: "On the Performance of Variable Fractional Delay Arbitrary Sample Rate Conversion for Digital Signals", 2014 IEEE, October 2014
Regarding claim 6, Akester, Shiotani, Franck and Jensen discloses all the subject matter but fail to explicitly mention further comprising tracking processing time and automatically reconfiguring a value of the device group delay in order to minimize total system throughput delay. However Kleider from similar field of endeavor disclose further comprising tracking processing time and automatically reconfiguring a value of the device group delay in order to minimize total system throughput delay (see abstract, use group delay as an error-metric in a similar fractional-delay sample rate conversion scheme for the same purpose). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Kleider’s Variable Fractional Delay Arbitrary Akester, Shiotani, Franck and Jensen audio skew detection and correction algorithm scheme. The method can be implemented to achieve the predictable result of calculating two phase increment values for sink and source FD SRC instances.

Claims 7-10 and 17-20 are rejected under U.S.C. 103 as being unpatentable over Akester in view of Shiotani in view of Franck in view of Jensen and in further view of LoPresti et al. (US20100202642) herein after LoPresti.
Regarding claim 7, Akester, Shiotani, Franck and Jensen discloses all the subject matter but fail to explicitly mention wherein using a wireless transceiver of an electronic device includes using a wireless transceiver of a hearing device. However LoPresti from similar field of endeavor disclose wherein using a wireless transceiver of an electronic device includes using a wireless transceiver of a hearing device (see para. 48, the present subject matter includes hearing devices including but not limited to hearing aids, such as behind-the-ear (BTE), in-the-ear (ITE), in-the-canal (ITC), completely-in-the-canal (CIC), and receiver-in-the-canal ( RIC), receivers in-the-canal (RIC) or receiver-in-the-ear (RITE) type hearing aids). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate LoPresti’s receiver-in-canal (RIC) scheme into Akester, Shiotani and Franck audio skew detection and correction algorithm scheme. The method can be implemented in a hearing aid device. The motivation of doing this is to manage and improve power consumption.
Regarding claim 8, Akester, Shiotani, Franck and Jensen discloses all the subject matter but fail to explicitly mention wherein the hearing device includes a hearing assistance device. However LoPresti from similar field of endeavor disclose wherein the hearing device includes a hearing assistance device (see para. 48, the present subject matter includes hearing devices including but not limited to hearing aids, such as behind-the-ear (BTE), in-the-ear (ITE), in-the-canal (ITC), completely-in-the-canal (CIC), and receiver-in-the-canal ( RIC), receivers in-the-canal (RIC) or receiver-in-the-ear (RITE) type hearing aids). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate LoPresti’s receiver-in-canal (RIC) scheme into Akester, Shiotani, Franck and Jensen audio skew detection and correction algorithm scheme. The method can be implemented in a hearing aid device. The motivation of doing this is to manage and improve power consumption.
Regarding claim 9, Akester, Shiotani, Franck and Jensen discloses all the subject matter but fail to explicitly mention wherein the hearing assistance device includes a hearing aid. However LoPresti from similar field of endeavor disclose wherein the hearing assistance device includes a hearing aid (see para. 48, the present subject matter includes hearing devices including but not limited to hearing aids, such as behind-the-ear (BTE), in-the-ear (ITE), in-the-canal (ITC), completely-in-the-canal (CIC), and receiver-in-the-canal ( RIC), receivers in-the-canal (RIC) or receiver-in-the-ear (RITE) type hearing aids). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate LoPresti’s receiver-in-canal (RIC) scheme into Akester, Shiotani, Franck and Jensen audio skew detection and correction algorithm scheme. The method can be implemented in a hearing aid device. The motivation of doing this is to manage and improve power consumption.
Regarding claim 10, Akester, Shiotani, Franck and Jensen discloses all the subject matter but fail to explicitly mention wherein the hearing assistance device (see para. 48, the present subject matter includes hearing devices including but not limited to hearing aids, such as behind-the-ear (BTE), in-the-ear (ITE), in-the-canal (ITC), completely-in-the-canal (CIC), and receiver-in-the-canal ( RIC), receivers in-the-canal (RIC) or receiver-in-the-ear (RITE) type hearing aids). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate LoPresti’s receiver-in-canal (RIC) scheme into Akester, Shiotani, Franck and Jensen audio skew detection and correction algorithm scheme. The method can be implemented in a hearing aid device. The motivation of doing this is to manage and improve power consumption.
Regarding Claim 17, the rejection is the same as claim 3.
Regarding Claim 18, the rejection is the same as claim 4.
Regarding Claim 19, the rejection is the same as claim 5.
Regarding Claim 20, the rejection is the same as claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608.  The examiner can normally be reached on M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463